Name: Decision of the EEA Joint Committee No 12/1999 of 29 January 1999 amending Annex XV (State aid) to the EEA Agreement
 Type: Decision
 Subject Matter: economic policy;  European construction;  construction and town planning;  mechanical engineering
 Date Published: 2000-02-10

 Avis juridique important|22000D0210(12)Decision of the EEA Joint Committee No 12/1999 of 29 January 1999 amending Annex XV (State aid) to the EEA Agreement Official Journal L 035 , 10/02/2000 P. 0043 - 0044DECISION OF THE EEA JOINT COMMITTEENo 12/1999of 29 January 1999amending Annex XV (State aid) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas Annex XV to the Agreement was amended by Decision of the EEA Joint Committee No 20/98 of 6 March 1998(1);Whereas Council Regulation (EC) No 1540/98 of 29 June 1998 establishing new rules on aid to shipbuilding(2), is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The text of point 1b (Council Directive 90/684/EEC) of Annex XV to the Agreement shall be replaced by the following: "398 R 1540: Council Regulation (EC) No 1540/98 of 29 June 1998 establishing new rules on aid to shipbuilding (OJ L 202, 18.7.1998, p. 1).The provisions of the Regulation shall for the purposes of the present Agreement, be read with the following adaptations:(a) the term 'Member State' shall read 'Community Member State or EFTA State'. The term 'Member States' shall read 'Community Member States or EFTA States';(b) 'Commission' shall read 'competent surveillance authority as defined in Article 62 of the EEA Agreement';(c) the 'compatible with the common market' shall read 'compatible with the functioning of the EEA Agreement';(d) in Article 1(e), the terms 'State aid within the meaning of Articles 92 and 93 of the Treaty' shall read 'State aid within the meaning of Articles 61 and 62 of the EEA Agreement';(e) in Article 2(2), the terms 'the Community guidelines on State aid to maritime transport' shall read 'the Community guidelines on State aid to maritime transport(3) and the EFTA Surveillance Authority's procedural and substantive rules in the field of State aid, Chapter 24A on aid to maritime transport(4)';(f) in Article 4(4), the terms 'Community legislation and rules' shall read 'rules under the EEA Agreement';(g) in Article 5(1), the terms 'the Community guidelines on State aid for rescuing and restructuring firms in difficulty' shall read 'the Community guidelines on State aid for rescuing and restructuring firms in difficulty(5) and the EFTA Surveillance Authority's procedural and substantive rules in the field of State aid, Chapter 16 on aid for rescuing and restructuring firms in difficulty(6)';(h) in Article 7, the terms 'Article 92(3)(a) of the Treaty' and 'Article 92(3)(c) of the Treaty' shall read 'Article 61(3)(a)' and 'Article 61(3)(c)' respectively;(i) in Article 7, the terms 'the applicable Community guidelines on regional aid' shall read 'the applicable Community guidelines on regional aid(7) and the EFTA Surveillance Authority's procedural and substantive rules in the field of State aid, Part VI, rules on regional aid(8)';(j) in Article 8, the terms 'the Community framework for State aid for research and development' shall read 'the Community framework for State aid for research and development(9) and the EFTA Surveillance Authority's procedural and substantive rules in the field of State aid, Chapter 14 on aid for research and development(10)';(k) in Article 9, the terms 'the Community guidelines on State aid for environmental protection' shall read 'the Community guidelines on State aid for environmental protection(11) and the EFTA Surveillance Authority's procedural and substantial rules in the field of State aid, Chapter 15 on aid for environmental protection(12)';(l) in Article 10(1), the words 'Article 93 of the Treaty' shall read 'Article 62 of the EEA Agreement'. In Article 10(2), the words 'Article 92 of the Treaty' shall read 'Article 31 of the EEA Agreement'."Article 2The texts of Regulation (EC) No 1540/98 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 30 January 1999, provided that all the notifications under article 103(1) of the Agreement have been made to the EEA Joint Committee.It shall apply from 1 January 1999.Article 4This Decision shall be published in the EEA section of, and in the EEA supplement to, the Official Journal of the European Communities.Done at Brussels, 29 January 1999.For the EEA Joint CommitteeThe PresidentF. BARBASO(1) OJ L 272, 8.10.1998, p. 35.(2) OJ L 202, 18.7.1998, p. 1.(3) OJ C 205, 5.7.1997, p. 5.(4) OJ L 316, 20.11.1997, p. 23.(5) OJ C 368, 23.12.1994, p. 12.(6) OJ C 38, 5.2.1998, p. 19.(7) OJ C 74, 10.3.1998, p. 9.(8) OJ L 111, 29.4.1999, p. 46.(9) OJ C 45, 17.2.1996, p. 5.(10) OJ L 245, 26.9.1996, p. 20.(11) OJ C 72, 10.3.1994, p. 3.(12) OJ L 231, 3.9.1994, p. 1.